Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1,10,11 are rejected under 35 U.S.C. 103 as being unpatentable over Clevorn et al US 2014/0225775 in view of Ho et al. US 2019/0045494

Reclaim 1

comprising: acquiring movement speed information of the terminal (para#83 acquiring movement speed information (velocity) from GPS or velocity estimator such as low speed or high speed; para#116-120, fig. 8 shows speed of <=20km/h, 20km/h < s <450km/h,  s>120kmh); determining a reception beam candidate group based on the movement speed information (para#120-121 teach beam candidate group based on the movement speed (velocity); failed to explicitly teach determining a reception beam for a signal reception from the reception beam candidate group.

	However, Ho teaches (fig. 4c, 6b, 6d, 6e, 8a-8c, 10) determining a reception beam for a signal reception from the reception beam candidate group (fig.10 para#80-83).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention was made to further modify the invention of Clevorn as taught by Ho and determining a reception beam for a signal reception from the reception beam candidate group.  
Rationale: Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention
To reject a claim based on this rationale, Office personnel must resolve the Graham factual inquiries. Then, Office personnel must articulate the following:
(1)    a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings;
(2)     a finding that there was reasonable expectation of success; and
(3)     whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.

In this case:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention was made to further modify the invention of Clevorn as taught by Ho and determining a reception beam for a signal reception from the reception beam candidate group for the benefit of reducing signaling overhead (para#54).

Reclaim 10
Clevorn discloses, wherein the determined reception beam is a reception beam having a highest reception gain in the reception beam candidate group (para#77 max gain).

Reclaim 11

Clevorn discloses a terminal (UE; for ex: 102,402; 302,502,602) in a mobile communication system ((fig.1-8), comprising: 
control abstract, para#110) and at least one antenna (404,406,604,606);acquire movement speed information of the terminal (para#83 acquiring movement speed information (velocity) from GPS or velocity estimator such as low speed or high speed; para#116-120, fig. 8 shows speed of <=20km/h, 20km/h<s<450km/h, s>120kmh);   determine a reception beam candidate group based on the movement speed information (para#120-121 teach beam candidate group based on the movement speed (velocity);failed to explicitly teach determine a reception beam for a signal reception from the reception beam candidate group, a transceiver. 
	However, Ho teaches (fig. 4c, 6b, 6d, 6e, 8a-8c, 10) determining a reception beam for a signal reception from the reception beam candidate group (fig.10 para#80-83), a transceiver (730).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention was made to further modify the invention of Clevorn as taught by Ho and determining a reception beam for a signal reception from the reception beam candidate group.  
Rationale: Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention
To reject a claim based on this rationale, Office personnel must resolve the Graham factual inquiries. Then, Office personnel must articulate the following:
(1)    a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings;
(2)     a finding that there was reasonable expectation of success; and
(3)     whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.

In this case:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention was made to further modify the invention of Clevorn as taught by Ho and determining a reception beam for a signal reception from the reception beam candidate group, a transceiver for the benefit of reducing signaling overhead (para#54).

Allowable Subject Matter
Claims 2-9, 12-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHEL GUARINO whose telephone number is (571)270-1198. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAHEL GUARINO/Primary Examiner, Art Unit 2631